930 F.2d 913Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph H. SHAW, personally and in the interest of SherryMichelle Council and Shontavia Ashanti MarchelleCouncil, as their father and bestfriend, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 89-1711.
United States Court of Appeals, Fourth Circuit.
Submitted March 20, 1991.Decided April 15, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Wilson.  Franklin T. Dupree Jr., Senior District Judge.  (CA-83-36-8-CIV)
Joseph H. Shaw, appellant pro se.
Rudolf A. Renfer, Jr., Office of the United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
VACATED AND REMANDED.
Before WIDENER and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Joseph H. Shaw appeals from the Secretary's denial of social security disability benefits upon a finding that Shaw was not disabled under the Social Security Act.  The Secretary has moved for a remand of the case for further evaluation in accordance with our decision in Hyatt v. Sullivan, 899 F.2d 329 (4th Cir.1990).  Because of Shaw's allegation of pain and because the administrative law judge's finding that Shaw was not disabled was based in part on SSR 82-58, which was rejected in Hyatt, 899 F.2d at 332-34, the motion is granted and the case will be remanded.  Our reference to the discredited SSR 82-58 should not intimate that the remand should be limited to re-examination of the case with reference to that ruling.


2
As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.  The case is remanded to the district court for further remand to the Secretary for reconsideration in accordance with Hyatt.


3
VACATED AND REMANDED.